Opinion by
Johnson, J.
It was stipulated that the issues herein are similar in all material respects to those involved in United States v. Browne Vintners Co., Inc. (34 C. C. P. A. 112, C. A. D. 351) and that the merchandise consisting of 14 barrels of black olives in brine, reported by the inspector as manifested, not found, was not in fact imported. In accordance with stipulation of counsel and following the decision cited it was held that duty is not assessable upon such portions of the merchandise as were reported by the inspector as manifested, not found. The protest was sustained to this extent.